Title: To George Washington from Edmund Randolph, 4 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 4. 1794.
          
          I must beg the favor of you to cast your eye over the list of business, which remains
            to be acted on in this office. My object in making this request
            is, that, if any part of it should deserve a priority, different from that, which I
            shall pursue in executing it, you would be pleased to suggest it. The order, in which I
            mean to take the subjects up, is according to the numbers 1. 2. 3. 4. 5. The lesser
            matters will be occasionally laid before you, as leisure from the greater will permit. I
            have the honor, sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        